Citation Nr: 0943904	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-36 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

3.  Entitlement to a compensable rating for service-connected 
hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to October 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied service connection for a right leg disability, 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for headaches, and continued a zero percent 
(noncompensable) rating for service-connected hemorrhoids.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks a compensable evaluation for service-
connected hemorrhoids.  He asserts that his hemorrhoids have 
worsened since the last examination in July 2006.  At a 
hearing before a decision review officer in February 2007, 
the Veteran testified as to symptoms related to his 
hemorrhoids to include swelling, bleeding and loose bowel 
movements.  He stated he was seen approximately every two to 
three months at Temple VA Medical Center for treatment.  The 
Veteran's private primary care doctor, Dr. D. F., wrote in 
May 2007 that the Veteran stated he was having more 
difficulty with hemorrhoid symptoms.  Dr. D. F. noted that he 
had requested a general surgery evaluation for the status of 
the Veteran's hemorrhoids.  As the Veteran has asserted that 
the severity of his service-connected hemorrhoid disability 
has increased since the most recent rating examination and 
that he received treatment, an additional examination is 
appropriate.  Caffrey v. Brown, 6 Vet. App. 377 (1995); Green 
v. Derwinski, 1 Vet. App. 121 (1991).  As such, the Board 
finds that a remand is necessary to afford the Veteran a VA 
examination in order to provide an accurate assessment of his 
present degree of disability.  38 C.F.R. § 3.159(c)(4). 

With regard to the claims for service connection for a right 
leg disability and whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for headaches, potentially relevant evidence has 
not been obtained.  A February 2005 letter from the Social 
Security Administration (SSA) indicates that the Veteran was 
entitled to monthly disability benefits beginning November 
2004 with the date of disability onset in June 2004.  There 
is no indication that the SSA has been contacted in order to 
obtain these records and no way for VA to determine whether 
there is relevant evidence in those records without reviewing 
them.  The duty to assist includes requesting information and 
records from the SSA which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370, 372 
(1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Because such records may be useful in adjudicating the 
Veteran's claims, the Board finds that an effort should be 
made to obtain all records associated with any SSA claim and 
associate them with the claims file prior to final 
adjudication of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA the records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All efforts to 
obtain those records must be documented 
for the record.  If no records are 
available, it must be so stated, in 
writing, for the record.

2.  Request medical records for treatment 
of the Veteran's hemorrhoids from Temple 
VA Medical Center from October 2006 to the 
present.  

3.  With necessary authorization obtained 
from the Veteran, request the Veteran's 
private medical records from Dr. D. F. 
pertaining to treatment for hemorrhoids 
from May 2007 to the present.  


4.  After completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination to determine the current 
degree of disability of the Veteran's 
hemorrhoids.  The claims folder must be 
made available to the examiner for review.  
Any indicated tests should be performed.  
All current residuals and all resulting 
functional impairment should be 
identified.  

The examiner should specifically comment 
as to whether the Veteran's hemorrhoids 
are mild or moderate; large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent recurrences; 
or manifested by persistent bleeding and 
with secondary anemia, or with fissures.  
The examiner should describe all findings 
in detail and provide a complete rationale 
for all opinions offered.  The examiner is 
also asked to provide an opinion 
concerning the impact of the disability on 
the Veteran's ability to work.  

5.  Thereafter, readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

